PER CURIAM.
Luz Beltran-Aguiar moved below to correct an allegedly illegal sentence, citing to Heggs v. State, 759 So.2d 620 (Fla.2000), in which the Florida Supreme Court found chapter 95-184, Laws of Florida unconstitutional. The State concedes that Beltran Aguiar’s claim falls within the window period for Heggs claims established in Trapp v. State, 760 So.2d 924 (Fla.2000). The trial court summarily denied her motion because it found that Beltran Aguiar was not sentenced pursuant to the 1995 guidelines, but, rather, that she was sentenced pursuant to an agreement under which the State would waive a mandatory minimum prison sentence Beltran Aguiar was allegedly facing.
On appeal, however, the State admits that the record appears to support Bel-tran-Aguiar’s claim that the information in her case was amended to charge trafficking in four grams of heroin. See § 893.135(1)(c)(1)(a), Fla. Stat. (1995). If that was the charge to which she pled, Beltran-Aguiar was not subject to a mandatory minimum prison term as she would have been had she pled guilty to a charge under section 893.135(1)(c)(1)(c). Instead, she should have been sentenced to a guideline sentence with a $50,000.00 fine as provided under section 893.135(1)(c)(1)(a). Assuming that she pled to the amended information, as the record appears to reflect, her present sentence exceeds the statutory maximum under both the 1994 and 1995 sentencing guidelines and is therefore illegal.
This case is remanded to the trial court for further consideration and a determination of whether Beltran-Aguiar was improperly sentenced - under section *345893.135(1)(c)(1)(e), even though the information in her case was apparently amended prior to the time of her plea under section 893.135(1)(c)(1)(a). Should the trial court determine that Beltran-Aguiar pled guilty to and should have been sentenced pursuant to section 893.135(1)(c)(1)(a), then she should have been sentenced in accordance with the guidelines in effect before the 'unconstitutional amendments to the sentencing guidelines made in chapter 95-184 became effective, and thus Heggs would not apply to her case.
Reversed and remanded.